880 F.2d 414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward N. LAWRENCE, Plaintiff-Appellant,v.U.S. ARMY TACOM, Defendant-Appellee.
No. 88-2283.
United States Court of Appeals, Sixth Circuit.
July 27, 1989.

Before WELLFORD and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rule of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed an action seeking to contest his employment termination by the United States Army in 1984.  Following unsuccessful attempts to secure legal counsel for plaintiff, the district court ordered plaintiff to show cause why his complaint should not be dismissed for lack of prosecution.  The district court subsequently dismissed the case without prejudice and the instant appeal followed.  Plaintiff has filed a pro se brief.


3
Upon consideration, we find the instant case was correctly dismissed.  Plaintiff's lack of diligence in prosecuting the case at bar, coupled with his exhaustive litigation of the same claim in earlier litigation before this court, see Lawrence of U.S. Army Tank-Automotive Command, No. 87-1762 (6th Cir.  Nov. 24, 1987), convinces us that the district court's dismissal without prejudice did not constitute an abuse of discretion.    Bishop v. Cross, 790 F.2d 38, 39 (6th Cir.1986).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.